Case 1:21-cv-20126-DLG Document 11 Entered on FLSD Docket 03/19/2021 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                         Case No. 21-cv-20126-DLG

   WINDY LUCIUS,

        Plaintiff,

        v.

  ZIMMERMANN (USA), INC.,

       Defendant.
  _____________________________/

                                     ORDER

        THIS CAUSE comes before the Court upon the Parties’ Joint

  Stipulation of Dismissal with Prejudice.         [D.E. 10].

        THE COURT has considered the record and is otherwise fully

  advised in the premises.      Accordingly, it is hereby

        ORDERED AND ADJUDGED that this Matter, in its entirety, is

  DISMISSED WITH PREJUDICE.      Each party shall bear its own costs and

  attorney’s fees. It is further

        ORDERED AND ADJUDGED that the Defendant’s Motion to Dismiss

  [D.E. 8], is hereby DENIED as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day

  of March, 2021.

                                             s/Donald L. Graham_
                                             DONALD L. GRAHAM
                                             UNITED STATES DISTRICT JUDGE


  cc:   All Counsel of Record


                                       1
